Case 5:18-cr-50038-TLB Document 340          Filed 08/27/20 Page 1 of 4 PageID #: 1835




                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                             FAYETTEVILLE DIVISION

UNITED STATES OF AMERICA                                                    PLAINTIFF

V.                          CASE NO. 5:18-CR-50038-001

PEDRO ZAMBRANO                                                            DEFENDANT

                                OPINION AND ORDER

      Currently before the Court is Defendant Pedro Zambrano’s pro se Motion for

Compassionate Release and to Appoint Counsel (Doc. 334). The Court directed the

Government to file a response, and the Government did so, see Doc. 339, along with Mr.

Zambrano’s medical records (Doc. 338). Now that the Motion is ripe, the Court finds that

it should be DENIED for the reasons discussed below.

                                   I. BACKGROUND

      On April 2, 2019, Mr. Zambrano was sentenced after pleading guilty to one count

of conspiracy to distribute a mixture or substance containing methamphetamine. The

Court sentenced him to 240 months imprisonment, five years of supervised release, a

fine of $10,000.00, and a special assessment of $100.00. (Doc. 312). In imposing this

sentence, the Court varied downward from the original Guideline sentencing range of

292–365 months, which was calculated based on the significant quantity of

methamphetamine for which Mr. Zambrano was held accountable, coupled with

enhancements for his role as a leader of an extensive criminal conspiracy and for

obstruction of justice. See Doc. 309, ¶¶ 88, 91, 92.

      Mr. Zambrano is currently incarcerated at FCI Lompoc and has served

approximately than 27 months of his sentence. He seeks early, compassionate release



                                            1
Case 5:18-cr-50038-TLB Document 340           Filed 08/27/20 Page 2 of 4 PageID #: 1836




due to his medical condition: Mr. Zambrano asserts that he was infected with the COVID-

19 virus and suffers from lingering effects that would make him more vulnerable if he were

to be re-infected, such as shortness of breath, head and body aches, and loss of taste

and smell. (Doc. 334, p. 1). Mr. Zambrano’s medical records indicate that he was tested

positive for COVID-19 on May 5, 2020. (Doc. 338, p. 80). He was screened daily by

medical staff between May 8 and May 20 and never exhibited a fever or indicated that he

was experiencing symptoms. See id. at 68–69.

       Mr. Zambrano first requested early release on May 15, 2020, which was denied by

the Acting Warden on May 26, 2020. (Doc. 334, pp. 4 & 5). He filed a second request

on June 18, 2020, and the Warden’s Office responded on July 8, 2020, referring him to

the Warden’s earlier response. Id. Mr. Zambrano filed the instant Motion in this Court on

July 20, 2020.

                                 II. LEGAL STANDARD

       The First Step Act of 2018 (“FSA”) permits an inmate to seek a sentence reduction

directly from the sentencing court “after the defendant has fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A)(i). If

one of these requirements is satisfied, the court may grant a defendant’s motion for a

reduction in sentence “after considering factors set forth in section 3553(a) to the extent

that they are applicable, if it finds that . . . extraordinary and compelling reasons warrant

such a reduction . . . and that such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). Thus,



                                             2
Case 5:18-cr-50038-TLB Document 340             Filed 08/27/20 Page 3 of 4 PageID #: 1837




the court looks to the Sentencing Commission’s policy statement in the United States

Sentencing Guidelines (“USSG”) as a starting point in determining what constitutes

“extraordinary and compelling reasons” under § 3582(c)(1)(A)(i). See id. Application

Note 1(A)(ii)(I) indicates that the medical condition of the defendant may provide

extraordinary and compelling reasons if the defendant is “suffering from a serious physical

or medical condition . . . that substantially diminishes the ability of the defendant to provide

self-care within the environment of a correctional facility and from which he or she is not

expected to recover.” Although the Sentencing Commission has not updated nor adopted

a new policy statement since the FSA was enacted, the policy statement nonetheless

provides guidance as to what constitutes extraordinary and compelling reasons for the

purposes of 18 U.S.C. § 3582(c)(1)(A). See, e.g., United States v. Schmitt, 2020 WL

96904, at *3 (N.D. Iowa Jan. 8, 2020).

                                      III. DISCUSSION

       The Court’s ability to rule on Mr. Zambrano’s Motion is dependent on whether he:

(1) fully exhausted his administrative right to appeal the BOP’s failure to bring a motion

for early release or (2) allowed 30 days to lapse since the warden received his request

for early release—whichever event is sooner. Here, it is clear that more than 30 days

have passed since the warden at FCI Lompoc received Mr. Zambrano’s request for

compassionate early release. 1 Thus, Mr. Zambrano’s request for a reduction in sentence

may be granted by this Court if it finds that (1) extraordinary and compelling reasons




1The Government also concedes that this Court may consider Mr. Zambrano’s Motion.
See Doc. 339, p. 3 n.1.
                                               3
Case 5:18-cr-50038-TLB Document 340          Filed 08/27/20 Page 4 of 4 PageID #: 1838




warrant such a reduction; and (2) the reduction in sentence is appropriate after

considering the factors set forth in 18 U.S.C. § 3553(a).

      The extraordinary and compelling reasons for early release that Mr. Zambrano

relies upon in his Motion are the lingering effects of his prior COVID-19 infection and the

risk of reinfection. The health conditions Mr. Zambrano cites—shortness of breath, head

and body aches, and loss of taste and smell—do not qualify as a serious physical or

medical condition. He has not alleged that these conditions substantially diminish his

ability to care for himself, nor can the Court reasonably conclude that Mr. Zambrano will

not likely recover. Mr. Zambrano does not cite any underlying conditions that make him

especially vulnerable to COVID-19, and in fact he indicated to medical staff that he

experienced no symptoms in the two weeks after he tested positive for COVID-19. As for

the risk of reinfection, the Court notes that the Bureau of Prisons currently reports no

active cases among inmates at FCI Lompoc and two active cases among staff. See Fed.

B. of Prisons, COVID-19 Cases, https://www.bop.gov/coronavirus/ (last accessed Aug.

26, 2020). Therefore, the Court concludes that Mr. Zambrano has not offered any

extraordinary and compelling reasons that warrant a reduction in his sentence.

                                   IV. CONCLUSION

      IT IS THEREFORE ORDERED that Pedro Zambrano’s pro se Motion for

Compassionate Release and to Appoint Counsel (Doc. 334) is DENIED.

      IT IS SO ORDERED on this 27th day of August, 2020.




                                                ________________________________
                                                TIMOTHY L. BROOKS
                                                UNITED STATES DISTRICT JUDGE


                                            4
